Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 3, 1986 (People v Phillips, 118 AD2d 600), affirming a judgment of the Supreme Court, Kings County, rendered November 29, 1982.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Sullivan, Balletta and Rosenblatt, JJ., concur.